                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VIRGINIA K. PARKER,
     Plaintiff,

       v.                                              CIVIL ACTION NO. 18-CV-4459

THE POLICE DEPARTMENT OF
PHILADELPHIA, et al.,
     Defendants.

                                              ORDER

       AND NOW,      thisil4iay of October, 2018, upon consideration of Plaintiff Virginia K.
Parker's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and her prose Complaint

(ECF No. 2), it is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice, pursuant to Rule 8 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1915(e)(2)(B)(i) & (ii), in accordance with the

Court's Memorandum.

       4.      Parker is given leave to file an amended complaint within thirty (30) days of the

date of entry of this Order in the event that she can state a plausible claim that lies within this

Court's jurisdiction. Any individual or entity that is not listed in the caption of the amended

complaint will not be treated as a defendant. Any amended complaint must be a complete

document that describes in detail the basis for Parker's claims against each defendant and shall

not reassert or repeat alle2ations raised in Parker v. Thompson, E.D. Pa. Civ. A. No. 18-

2894. If Parker files an amended complaint, the Clerk shall not make service until so

ORDERED.
       5.      The Clerk of Court is DIRECTED to send Parker a blank copy of this Court's

current standard for to be used by a pro se litigant filing a civil action bearing the above-

captioned civil action number. Parker may use this form to prepare her amended complaint.

       6.      If Parker fails to file an amended complaint, her case may be dismissed for failure

to prosecute without further notice.
